Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 17 May 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 17 May 1824
				
				I am very sorry my dear Charles that any thing in my last Letter should have wounded your feelings as it was very far from my wish or intention to say any that thing that could intimate so absurd a charge as I have hitherto found you more docile than youths of your age generally are.I hope you propose to pass your vacation at Quincy as I think it will give pleasure to your Grandfather to whom it is our duty to by every means in our power to promote his comfort and amusement. I much fear he has been very much worried by the lately published Pamphlet. but that cause must be a poor one which is supported by such means as are there resorted to—Everyone must feel as I have from better experience that the pangs inflicted by the ill conduct of a worthless relation are sufficiently keen without the Sting of long past transactions being thus dragged into public view for the express purpose of gratifying a mean revenge—It is true the old Gentleman had cause for his complaints but the close of his book disgusted me very much as the affectation of religious cant could not appear with any grace at the close of such an ebullition of passionate and revengeful feelings—This a strange world and I begin to believe that the best rule of conduct a man can adopt is that of acting so as to guard against his own reproaches and to ensure by the correctness of his conduct the approbation of a pure conscience Without caring for the opinion of others—As creatures of this Earthly World we are all liable to error and I know not that human being breathing who can sit down and say “I am pure from all stain”. To error we are by our nature subject and for this very reason called on to be lenient to those failings which none of us are exp exempted from—It is sad thus to see the last years of venerated Age thus exposed to torture by the unprincipled Vices of the Wicked and still more dreadful to see an old man who aims at the vindication of his conduct undertaking to justify an Act which every moral principle must condemn—To vindicate the baseness of Mr Cunningham is a work unfit for any honest man and no sophistry can gloss over so contemptible a deed—I have written much more than I intended therefore shall bid you adieu—We go on quietly here and it is said Congress will adjourn next week—What the Summer is to produce I neither know nor care I will only assure you that I am as ever your Most affectionate Mother
				
					L. C. Adams.
				
				
			